Citation Nr: 1521147	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-30 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of an overpayment of disability pension benefits in the calculated amount of $675.00, to include whether the debt was properly created.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. H.  Nilon, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

The Veteran served on active duty from September 1953 to September 1957.

This matter comes before the Board of Veterans' Appeal (Board) on appeal of a November 2012 decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) and Debt Management Center (DMC) in Milwaukee, Wisconsin that denied the Veteran's request for waiver of an overpayment in his nonservice-connected pension benefits.

In his Substantive Appeal, received in July 2013, the Veteran requested a hearing before a Veterans Law Judge (VLJ) in Washington, DC.  A hearing was duly scheduled in July 2014, but the Veteran submitted a letter in June 2014 asking that the scheduled hearing be postponed.  In September 2014 the Board sent the Veteran a letter asking him to indicate by checkmark whether he wants to appear before a VLJ in Washington, to appear before a VLJ at the RO, to appear before a VLJ by videoconference from the RO or to not appear at a hearing and have the Board consider the case based on the evidence of record.  The letter advised the Veteran that if he did not respond within 30 days the Board will assume he does not want a hearing and proceed accordingly.  The Veteran has not responded to the Board's letter, so the Board will proceed with adjudication of the appeal based on the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.






REMAND

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2008); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination. See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991). 

The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  Schaper, 1 Vet. App. at 434.

In this case the Veteran has challenged the validity of the creation of the debt in numerous letters to VA (see, e.g., Statement in Support of Claim in September 2013 in which the Veteran asserts the DMC used erroneous data in computing the amounts he received from the Office of Personnel Management).  The Board observes that the issue of the validity of the debt has not been addressed in the first instance by the AOJ.  Therefore, further action by the AOJ is required before the Board can decide the waiver issue.  

Accordingly, this case is REMANDED to the AOJ for the following actions:
 
1. The AOJ should determine whether the debt on appeal was properly created.  If it is determined that the debt was properly created, the Veteran and his representative should be provided a Supplemental Statement of the Case addressing this issue and should be provided an appropriate period in which to respond.   

2.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

